Citation Nr: 0100881	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1998, for the grant of service connection for a scar, right 
fourth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating action of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
10 percent rating for a tender scar on the right fourth toe, 
effective from August 24, 1998.  The veteran appealed the 
effective date assigned to the service-connected scar.

Although the veteran's representative has characterized the 
issue on appeal as an earlier effective date for a grant of 
increase, the Board finds that, based on the procedural 
history of the case, the issue is the effective date of a 
grant of service connection.  

Finally, a review of the veteran's substantive appeal reveals 
that he is also claiming entitlement to an increased 
evaluation for all foot disorders.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, these matters are referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

1.  The first evidence of a tender scar, right fourth toe is 
the report of the August 24, 1998 VA examination.

2.  There is no correspondence which could be construed as an 
informal claim requesting entitlement to service connection 
for a scar, right fourth toe, and the veteran has never 
submitted a formal claim of service connection for that 
condition.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
1998, for the grant of service connection for a scar, right 
fourth toe, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.400 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the March 1999 rating decision presently on appeal, the RO 
granted service connection for a tender scar of the right 
fourth toe and assigned an effective date of August 24, 1998.  
In that decision, the RO noted that the report of an August 
24, 1998 VA examination revealed a scar over the proximal 
phalangeal metatarsal joint of the right fourth toe and 
included the veteran's complaints of pain beneath the scar.  
Service connection for the scar was granted on a direct basis 
and the RO assigned an effective date from the date of the VA 
examination.  

The veteran contends that he is entitled to an effective date 
earlier than that assigned by the RO because he has been 
pursuing a claim for increased rating for his service-
connected foot disability since at least November 1997.  

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b). 

A careful review of the claims folder shows that the veteran 
separated from service in November 1976.  He first submitted 
an Application for Compensation or Pension in November 1978 
claiming that he underwent bilateral foot surgery while on 
active duty.  VA examinations were scheduled, however, the 
appellant failed to report for each examination.  Hence, the 
claim was denied on two occasions in 1979, and the veteran 
informed following each denial.  The appellant, however, did 
not file a timely appeal.  Hence, those decisions are final.  
38 U.S.C.A. § 7105 (West 1991).

In August 1988, the appellant attempted to reopen his claim.  
He reported a chipped bone on his right foot and calluses on 
both feet.  The veteran was afforded a VA examination in 
January 1989 at which time his complaints of foot pain and 
surgical history were recorded.  Physical examination of the 
right foot revealed two nontender surgical scars in the third 
and fourth interspace.  The diagnoses included status-post 
surgical procedure to the right foot and hammering of toes 
(left).  In a March 1989 rating action, service connection 
was granted and a 10 percent rating assigned for hammering of 
toes, left, with calluses of both feet, effective from August 
18, 1988.

The veteran was again examined by VA in February 1991, but a 
tender right fourth toe scar was not claimed or found on 
examination.

In an October 1994 rating decision, the RO reviewed the 
report of an April 1994 VA examination which revealed 
hammertoes on several digits of each foot and deeply 
enucleated submetatarsal plantar tylomas of the third and 
fifth digits, bilaterally, residuals of prior surgery.  Based 
on those findings, the rating for the veteran's service-
connected bilateral foot disorder was increased to 30 
percent, effective from February 8, 1994.  In that same 
decision, the characterization of the veteran's disability 
was changed to pes cavus with hammertoes and plantar tylomas 
to reflect the recent medical findings.

In May 1995, the veteran's representative submitted a claim 
for increase "due to the deterioration of [the veteran's] 
service-connected bilateral pes cavus with hammertoes."  The 
RO denied the claim in May 1996.  Although the veteran 
submitted a notice of disagreement and the RO issued a 
statement of the case with regard to the claim for increase, 
the appeal was not perfected.  

In November 1997, the veteran submitted a statement referring 
to "serious feet problem" which the RO accepted as a claim 
for increase.  The veteran reiterated his complaint that his 
feet had gotten worse in a statement received at the RO in 
May 1998.

The veteran was afforded a VA examination on August 24, 1998, 
at which time he related the history of his foot disability.  
Physical examination revealed the presence of a scar over the 
proximal phalangeal metatarsal joint of the right fourth toe 
and the veteran's complaint of pain beneath that scar.  As 
noted, the RO thereafter granted service connection for a 
tender scar in the March 1999 rating decision.  

With regard to the August 24, 1998, date assigned for the 
grant of service connection, the Board notes that a claim for 
that condition was not received within one year of the 
veteran's separation from service, thus, the earliest 
effective date for the grant of service connection is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.

Although the veteran's general complaints of foot pain were 
recorded as part of prior VA examinations, those examinations 
did not include a diagnosis of tender scar over the proximal 
phalangeal metatarsal joint of the right fourth toe.  
Statements and medical evidence submitted by the veteran 
prior to August 24, 1998 were limited to his service-
connected hammertoe and callus disability.  There was no 
indication from those earlier statements that the veteran 
intended to file a claim of service connection for a disorder 
separate from the already service-connected hammertoes and 
calluses.  See Crawford v. Brown, 5 Vet. App. 33 (1993) (A 
claim must identify the benefit sought.)  In fact, the 
veteran has never filed a formal claim of entitlement to 
service connection for a scar over the right fourth toe.  
Moreover, there is no statement received from the appellant 
prior to August 24, 1998, which would even approach 
fulfilling the requirements of an informal claim set forth at 
38 C.F.R. § 3.155 (2000).  (An informal claim must, at a 
minimum, identify the benefit that is sought.)  Consequently, 
under the applicable laws and regulations, the earliest 
effective date for the grant of service connection for a scar 
over the right fourth toe must be August 24, 1998, the date 
entitlement arose.  

The preponderance of the evidence is against the claim for 
earlier effective date and, thus, the benefit of the doubt 
doctrine is not for application. 


ORDER

An effective date earlier than August 24, 1998 for the grant 
of service connection for a scar, right fourth toe, is 
denied. 

REMAND

In March 1999, the RO denied a claim to reopen the issue of 
entitlement to service connection for stomach disorder 
secondary to medication used to treat a service connected 
foot disorder.  The veteran filed a notice of disagreement to 
this decision in his August 1999 substantive appeal.  
Unfortunately, a statement of the case with respect to this 
issue has yet to be issued.  While the appellant has not 
submitted a timely substantive appeal, the Board is obligated 
to remand this case under the decision in Manlicon v. West, 
12 Vet. App. 238 (1999).

The RO should issue a statement of the 
case on the issue whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a stomach disorder 
secondary to medication used to treat a 
foot disorder.  The claimant is advised 
that he must submit a timely substantive 
appeal to perfect his right to appellate 
review by the Board.

The sole purpose of this REMAND is to afford the veteran due 
process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

